Name: Commission Regulation (EEC) No 3386/82 of 9 December 1982 extending the period of validity of Community surveillance over imports of certain phosphate fertilizers
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17 . 12. 82 No L 356/ 15Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3386/82 of 9 December 1982 extending the period of validity of Community surveillance over imports of certain phosphate fertilizers considerable pressure exercized by imports into the Community of certain phosphate fertilizers and the resultant threat of injury to Community producers of like or directly competing products, continue to apply ; Whereas it is therefore necessary to prolong surveil ­ lance, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), and in particular Article 10 (3) thereof, Consultations having been held within the committee set up under Article 5 of the said Regulation , Whereas by Regulation (EEC) No 440/77 (2) the Commission established Community surveillance over imports of certain phosphate fertilizers ; whereas this surveillance has been extended by Regulation (EEC) No 2839/77 (3) until 31 December 1978 , by Regulation (EEC) No 2988/78 (4) until 31 December 1979, by Regulation (EEC) No 2853/79 (f) until 31 December 1980 , by Regulation (EEC) No 3328 /80 (6) until 31 December 1981 and by Regulation (EEC) No 3697/81 0 until 31 December 1982 ; Whereas the reasons which originally led the Commission to take such actions, that is to say the HAS ADOPTED THIS REGULATION : Article 1 The period of validity of Regulation (EEC) No 440/77 is hereby extended until 31 December 1983 . Article 2 This Regulation shall enter into force on 1 January 1983 . It shall apply until 31 December 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 December 1982. For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 35, 9 . 2 . 1982, p . 1 . ( 2) OJ No L 58 , 3 . 3 . 1977 , p . 11 . (3 ) OJ No L 327, 20 . 12 . 1977, p . 25 . (*) OJ No L 356, 20 . 12 . 1978 , p . 7 . 0 OJ No L 323 , 19 . 12. 1979 , p . 5 . (6) OJ No L 349 , 23 . 12 . 1980 , p . 15 . o OJ No L 369 , 24 . 12 . 1981 , p . 30 .